                                                                                          FILED
                                                                                 2019 Jun-27 AM 11:09
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION

JIMMY LEE WATKINS,                        )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )   Case No.: 5:17-cv-1802-MHH-SGC
                                          )
COMMISSIONER JEFFERSON S.                 )
DUNN, et al.,                             )
                                          )
       Defendants.                        )

                          MEMORANDUM OPINION
      On May 21, 2019, the magistrate judge filed a report in which she

recommended that the Court dismiss Mr. Watkins’s action without prejudice for

failure to state a claim upon which relief can be granted. (Doc. 32). The magistrate

judge advised the parties their right to file written objections within 14 days. That

time has passed, and the Court has not received objections from the parties.

      A district court “may accept, reject, or modify, in whole or part, the findings

or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). A

district court reviews legal conclusions in a report de novo and reviews for plain

error factual findings to which no objection is made. Garvey v. Vaughn, 993 F.2d

776, 779 n. 9 (11th Cir. 1993); see also LoConte v. Dugger, 847 F.2d 745, 749 (11th

Cir. 1988); Macort v. Prem, Inc., 208 Fed. Appx. 781, 784 (11th Cir. 2006).
       Having reviewed and considered the relevant materials in the court file, the

Court adopts the magistrate judge’s statement of the standard for dismissal under 28

U.S.C. § 1915A. (Doc. 32, pp. 2-3). The Court adopts the magistrate judge’s

description of the procedural history of this case and her description of the factual

allegations in the amended complaint. (Doc. 32, pp. 3-7).

       The Court adopts the analysis in the report concerning Captain Robinson.

(Doc. 32, p. 8). The Court will dismiss the claims against him. The Court regards

Mr. Watkins’s allegations concerning the defendants’ purported failure to

investigate his reports of sexual harassment as allegations supporting his Eighth

Amendment deliberate indifference claim. 1 The Court adopts the analysis in the

report regarding Mr. Watkins’s deliberate indifference claim. (Doc. 32, pp. 10-14).

The Court adopts the analysis in the report concerning supervisory liability. (Doc.

32, p. 14).

       In accordance with 28 U.S.C. § 1915A, the Court will dismiss this action

because Mr. Watkins has not adequately alleged a constitutional violation to support

his §1983 claims against the defendants. Therefore, he has not stated a claim upon

which relief can be granted.



1
  In her report, the magistrate judge treated Mr. Watkins’s allegations concerning the defendants’
purported failure to investigate as a separate claim. (Doc. 32, pp. 8-10). Because the Court regards
the allegations concerning the defendants’ purported failure to investigate as part of Mr. Watkins’s
deliberate indifference claim, the Court does not adopt the analysis under heading IV(B) of the
report.
                                                 2
DONE this 27th day of June.


                              _________________________________
                              MADELINE HUGHES HAIKALA
                              UNITED STATES DISTRICT JUDGE




                                  3
